Citation Nr: 1716910	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  07-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from September 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal was subsequently transferred to the VA RO in Louisville, Kentucky.

The issue currently before the Board initially arose when the Board found in November 2010 that, in the course of an appeal for a claim for increases in the severity of the Veteran's service-connected disabilities, a claim for entitlement to TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter again came before the Board in December 2015, at which time the Board remanded the matter and directed the RO to advise the Veteran of the information and evidence needed to substantiate a claim for entitlement to a TDIU, request that he complete a TDIU claim form, and adjudicate the claim for a TDIU.

In correspondence from January 2016, the RO provided the Veteran with notice of the information and evidence needed to substantiate a claim for entitlement to TDIU.  The RO also provided the Veteran with a TDIU claim form.  However, it does not appear that the Veteran completed any such form.  In January 2017, the RO issued a rating decision and a supplemental statement of the case in which it denied the Veteran's claim for a TDIU.  As such, the Board is satisfied that there has been substantial compliance with its directives and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders). 


FINDING OF FACT

The Veteran's service-connected disabilities have not precluded him from securing and following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Legal Standard

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16  (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, there is no point after the expiration of the Veteran's temporary 100 percent rating due to a cerebrovascular accident at which the Veteran had a single service-connected disability ratable at 60 percent or more or at which he had a combined disability rating at 70 percent or more.  Thus, he is not entitled to an award of TDIU benefits pursuant to 38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities render that claimant unemployable but whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, rating boards should refer the matter to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Analysis

As explained above, the Veteran's claim for TDIU was found to be reasonably raised by the record pursuant to Rice and arose out of the Veteran's claim for increased ratings for his service-connected disabilities.  Since the initial claim, the Veteran has made numerous contentions regarding why his service-connected disabilities have prevented him from being able to secure and follow a substantially gainful occupation. 

As stated above, the Veteran's service-connected disabilities have not met the schedular threshold pursuant to 38 C.F.R. § 4.16(a) at any point since his six-month rating of 100 percent for a cerebrovascular accident expired on May 31, 2004.  Since that time, the Veteran has had the following service connected disabilities: hypertension, with a rating of 20 percent; a residual disability of the left (non-dominant) upper extremity, with a rating of 30 percent; a residual disability of the left lower extremity, with a rating of 10 percent; hypertensive heart disease, with a rating of 10 percent beginning January 29, 2007; left hand sweats, with a noncompensable rating; and erectile dysfunction, with a noncompensable rating.

As these disabilities have not reached the threshold for the Board to consider granting entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a), the Board must consider whether referral to the Director, Compensation Services is appropriate in accordance with 38 C.F.R. § 4.16(b).  As indicated above, this referral is appropriately only when a claimant's service connected disabilities render the claimant unemployable (i.e. unable to secure or follow gainful employment).  

Here, the Veteran has repeatedly contended that his service-connected disabilities have caused substantial functional limitations that have ultimately precluded him from being able to work.  However, he has generally pointed to the residuals of his cerebrovascular accident (CVA) as the primary factors that have prevented him from being able to obtain employment.  Therefore, the Board will first determine whether any functional deficits related to the Veteran's service-connected disabilities with noncompensable ratings would limit his ability to work.  At the Veteran's March 2013 VA examination, the Veteran reportedly stated that he experienced instances of sweats to the left hand about once per month that could last several hours.  However, there is no indication from this VA examiner or any other medical professional that these apparently isolated and infrequent symptoms of hand sweating would limit the Veteran's ability to work in any significant manner.  Likewise, the record fails to contain any allegations or evidence that the Veteran's erectile dysfunction has had any work-related difficulties.  Accordingly, the Board finds that neither of these disabilities with noncompensable ratings has prevented the Veteran from securing and following a gainful occupation. 

The more significant work-related problems the Veteran has reported appear to relate to the residuals of his CVA, hypertension, and hypertensive heart disease.  For instance, in a May 2005 statement, the Veteran reported headaches and dizziness that caused him to falter while walking.  He also reported numbness in his left hand and a tendency to occasionally drop objects that he held with his left hand.  At that time, the Veteran also reported weakness in his left leg and lower extremity symptoms that caused him to become fatigued with prolonged standing and caused him to trip at times when ascending stairs.  

At the Veteran's January 2007 VA examination, the Veteran again reported left sided weakness, numbing pain in his left face, left chest, and shoulder, weakness in his left leg, chronic headaches, dizziness, and at tendency to become easily fatigued.  In November 2010, the Veteran reported to another VA examiner that he experienced occasional dizziness and weakness along with shortness of breath and fatigue.  He also suggested at the March 2013 VA examination that he experienced constant numbness, tingling, and burning paresthesias to the left arm and leg that was aggravated by physical use and activities.  At that time, the Veteran also reported a mild resting involuntary tremor on the left side three to four times per week.

In support of the Veteran's claims, the Veteran's spouse also submitted a statement in January 2007 in which she reported that the Veteran's hand shook quite a lot, that he had trouble holding objects, that he got tired quite a lot, and that he forgot what people would say to him.  Likewise, K.T., the Veteran's friend, also submitted a statement in January 2007 in which she reported that the Veteran was not as active as he had been before his stroke.  P.V., another of the Veteran's friends, also reported at that time that the Veteran was easily fatigued and could remain so for several days and that the strength in the Veteran's affected side could disappear suddenly.  D.G., the Veteran's neighbor, reported that, after the Veteran's CVA, he rarely took walks, almost never came out and played in the front yard with his niece, and all but stopped reading.

The Board notes that the Veteran and his spouse, neighbor, and friends who submitted statements in the course of the instant appeal are competent to report these observable symptoms and finds no reason to doubt their credibility.  As such, their statements are entitled to some degree of probative weight.  However, the Board must consider all probative and competent evidence appearing in the record and, notwithstanding the limitations that the Veteran and these lay statements have described, the evidence of record as a whole appears inconsistent with a determination that the Veteran would not be able to secure and follow substantially gainful sedentary employment. 

For instance, reports of symptoms that appear in treatment notes have not always risen to the level of severity that the Veteran has described in his VA filings or in the statements he has made to VA examiners.  At a VA clinical visit in May 2005, the Veteran reported only occasional left arm numbness and denied symptoms of headache or shortness of breath.  At that time, the Veteran was observed to have only mild left hemiparesis.  Although he reported constant numbing pain in his left face, left chest, and left shoulder in addition to weakness at a subsequent clinical examination in November 2006, the Veteran's treating VA clinician at that time reported him to have grossly normal strength and indicated that the Veteran was not limping.  

By March of 2009, the Veteran again reported chronic intermittent headaches and residual slight weakness, occasional numbness, and left-sided pain.  However, the Veteran indicated at that time to a treating VA neurologist that his symptoms had markedly improved.  Upon examination, the Veteran had normal speech, no signs of muscle atrophy or definite weakness despite collapsing type of weakness at the left shoulder muscles, intact sensations, normal reflexes, a normal gait, and a negative Romberg's sign.  This treating neurologist ultimately stated that this examination "did not reveal any objective neurological deficit."  Although a treating VA clinician reported weakness with resistance in both the left upper and left lower extremities in an October 2010 treatment note, the Veteran was advised to walk 30 minutes five times per week by his treating VA clinician at that time.  

These clinical reports appear inconsistent with the degree of functional deficit the Veteran has attributed to his service-connected disabilities and the relatively mild objective clinical abnormalities that appear in these treatment notes suggest that the Veteran would not be precluded from engaging in all substantially gainful employment.  The objective clinical signs and opinions of the VA examiners appear similarly inconsistent with such a finding.

For instance, at the Veteran's January 2007 VA examination, the Veteran exhibited signs of normal muscle strength, normal muscle mass, and normal sensation in each of his extremities and was observed to have normal bilateral deep tendon reflexes.  At that time, the Veteran reportedly denied that his hypertensive heart disease had much effect on his daily or job activities.

At his November 2010 VA examination, the Veteran was found to have slightly more severe clinical abnormalities.  At that time, the Veteran had a slight limp on his left side and his left upper extremity was just 15 to 20 percent weaker than his right side.  He was also able to move about the examination room and walk on his heels and toes and bend over to touch his toes without problems.  The Veteran had good hand grasp bilaterally at that time in addition to good pull and push of his upper extremity.  At this examination, the Veteran reportedly stated that his heart usually beat very fast but that it did not affect his daily activities.  Ultimately, the November 2010 VA examiner stated that she "did not see why this patient could not hold some gainful employment." 

As indicated above, the Veteran attended an additional VA examination in March 2013.  Similar to the two previous VA examinations, the Veteran was reported to have denied any complications or problems relating to his blood pressure since his last examination.  At that time, the Veteran also demonstrated a normal gait, had 4/5 muscle strength with his left pinch, left grip, and left knee extension but had otherwise normal motor functioning throughout.  He also exhibited no signs of muscle atrophy and normal deep tendon reflexes.  The examiner reported that the Veteran had no more than mild muscle weakness in his left upper and lower extremity weakness.  With respect to the functional effects of the residuals of the Veteran's CVA, the VA examiner noted that the Veteran was physically de-conditioned at that time and had not achieved optimal rehabilitative capability and/or occupational conditioning.  However, in the examiner's opinion, the Veteran would be able to be successful in a less physically demanding work environment and, although she did not opine on the effects of the hypertensive heart disease, she indicated that the Veteran's hypertension did not cause any functional deficits.  

The consistency between these examiners' findings and the relatively modest objective abnormalities reported both by the examiners and treating clinicians indicates that their opinions should be given substantial probative weight in determining the functional effects of the Veteran's service-connected disabilities.  

Moreover, the opinions of the VA examiners appear to be somewhat consistent with the specific functional limitations that the Veteran has attributed to his service-connected disabilities and with the leisure activities he has been able to engage in despite his conditions.  This evidence overall suggests that the Veteran would not be precluded from securing or following a substantially gainful sedentary occupation.  

For instance, the Veteran has described fatigue and difficulty with prolonged standing or walking, neither of which would appear to be required in many sedentary jobs.  Although the Veteran reported difficulties with holding objects in his left hand, this is also his non-dominant extremity and the objective abnormalities appearing in the VA examination and treatment records generally reflect only mild muscle weakness and intact sensation.  Likewise, despite the limitations imposed by the Veteran's service connected disabilities, he has reported engaging in daily and leisure activities that appear consistent with the demands of a sedentary job.  Specifically, at his April 2004 VA examination, the Veteran indicated that on a normal day he read, watched television, and worked on the computer, and in a VA treatment record from as recently as September 2014, the Veteran reported that he engaged in activities during the day such as reading, completing word puzzles, watching television, and spending time on the internet.  

Ultimately, the Veteran's combined 40 percent disability rating from June 1, 2004, to January 28, 2007, and his combined disability rating of 50 percent thereafter are themselves recognition that the Veteran's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, supra.  Although the residuals of the Veteran's CVA and his hypertension and hypertensive heart disease may hinder some aspects of employment, a compensable schedular rating of less than 100 percent implies a degree of interference with employment that would not preclude a particular claimant from securing and following all substantially gainful employment.

In determining whether these service-connected conditions would prevent the Veteran from securing or following gainful employment, the Board has also considered the Veteran's reports of his educational and work history.  The record indicates that the Veteran has a high school education.  However, the statements appearing in the record regarding his work history appear somewhat inconsistent.  At his November 2010 VA examination, the Veteran indicated that he was an electrician for two to three years, a truck driver for a maximum of three years, and otherwise had many odd jobs for no significant length of time.  In a September 2007 statement, the Veteran indicated a work history of a factory employee, a navy electrician, and a meat cutter.  However, given the Veteran's high school education, there is no indication that the Veteran's past work history would pose any vocational barrier to securing or following a substantially gainful sedentary occupation.

Ultimately, the Board has taken into consideration the Veteran's contentions and the lay statements his spouse, neighbor, and friends have submitted in support of his claim.  However, when the record is viewed in its entirety, the Board finds that the probative opinion evidence of the VA examiners that the Veteran would be able to engage in work that had a less physically demanding work environment, the relatively modest objective clinical signs reported by both VA and treating clinicians, and the largely sedentary nature of the Veteran's daily and leisure activities indicate that the Veteran would be able to secure and follow a substantially gainful sedentary occupation.  As such, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and the doctrine of reasonable doubt is not for application.  Accordingly, the Veteran's claim must be denied and referral to the Director, Compensation Service is not appropriate in this case.  See 38 C.F.R. § 4.16(b).


VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board recognizes that the Veteran was not provided notice of the criteria for entitlement to a TDIU prior to the initial denial of his claim.  However, the Board finds that this omission was not prejudicial.  Although the Veteran was not informed of these criteria prior to the initial adjudication of his TDIU claim, he was notified of VA's duty to assist the Veteran in developing a claim for benefits in a January 2016 letter.  

The Veteran's claim was subsequently reviewed de novo, in a January 2017 rating decision and supplemental statement of the case.  This cured the timing error of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SSOC, is sufficient to cure a timing defect).  The Board finds no prejudice as concerns the content error, as there is no assertion by the Veteran of any specific prejudice due to the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed due to notice-type errors).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and identified medical treatment records.  Additionally, the Veteran was afforded adequate medical examinations in furtherance of his claim.  VA provided examinations in January 2007, November 2010, and March 2013, to obtain medical evidence as to the severity and functional impacts of the service-connected disability and evidence as to whether the disability precluded the Veteran from securing all forms of substantially gainful employment.  The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities.  The VA examiners described the symptoms and manifestations due to the service-connected disabilities and provided opinions as to the functional impacts of the service-connected disabilities.  Taken together, the examination reports appear accurate and fully descriptive.  See  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


